No. 81-43
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1981



IN RE THE MARRIAGE OF
SUSAN MARIE (HAACK) SLAYTON,
                     Petitioner and Respondent
                     and Cross-Appellant,


ROBERT DALON SLAYTON,
                     Respondent and Appellant.




Appeal from:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone,
               The Honorable Diane G. Barz, Judge presiding.

Counsel of Record:

     For Appellant:
               Berger, Sinclair   &   Nelson, Billings, Montana


      For Respondent:
               Moses Law Firm, Rlllings, Montana




                               Submitted on Briefs:      April 22, 1981
                                              Decided:   November 9, 1981



Filed:
Mr. Justice Daniel J. Shea delivered the Opinion of the
Court.

     Robert Dalon Slayton (husband) appeals that portion
of a 1980 Yellowstone County District Court dissolution
decree distributing the marital assets and liabilities
and requiring him to pay child support.    Susan Marie
Slayton (wife) cross-appeals, and claims that the trial
court erred by not awarding her maintenance which would
allow her to continue her college education.
     The parties were married on November 6, 1968, and
had two sons, ages five and three.    Before their marriage,
the wife attended five quarters of college and then completed
an airline attendant course.    After their marriage, she
worked fulltime until their first child was born, and then
worked parttime until their second child was born.       She
then devoted herself to being a fulltime housewife and mother
until she and her husband separated in April 1980.    After
their separation, she accepted temporary employment with
the Census Bureau.     When that job was terminated, she
enrolled as a fulltime accounting student at Eastern
Montana College.     At the time of trial, she was receiving
an education grant of $331 per quarter and had taken out
a $2,000 student loan to provide food and babysitters for
the children.
     At the time of their marriage, the husband was
attending an electronics school and then served in the
military.   At the time of trial, he was employed as an
engineering superintendent, receiving a net salary of
$1,223 per month, but often receiving nearly $1,500 per
month, depending upon the availability of overtime work.
He also receives approximately $300 per quarter as the
recipient of dividends from a stock portfolio trust fund.
The trust was established for the duration of his father's
life.   Upon the death of his father, he will receive 50
percent of the trust corpus.   His father is presently 58
and in good health.   The wife did not ask to include these
trust dividends in the marital estate.
     The parties have stipulated that the net value of
their marital estate at the time of trial amounted to
approximately $31,592.   During their marriage, the parties
accumulated $63,850 in assets and incurred liabilities of
$32,258.    The District Court awarded the wife $21,220 of
the net estate, consisting of the following assets:   one-
half the value of the family home ($25,000), one Ruick
automobile ($6OO), the household furniture and appliances
($9,000), and consisting of liabilities in the amounts of
one-half the mortgage on the family home ($13,250) and
miscellaneous debts ($130).
     The husband received only $10,372 of the marital estate,
consisting of assets in the amounts of one-half of the value
of the family home ($25,000), one Jeep automobile ($250),
and a boat and trailer ($4,000), and consisting of liabilities
in the amounts of one-half the mortgage on the family home
($13,250), and the remainder of the parties' marital debts
($5,367).    The trial court expressly found that the husband
had agreed to assume these liabilities.    In accordance with
the parties' wishes, the court ordered that the family home
be set aside for the wife and children's use until the wife
remarries or the children are emancipated, at which time the
home will be sold and the proceeds split equally by the
parties.    The trial court also required that the husband pay
$200 per child per month for their support and that he
maintain health insurance coverage for the children.
       The husband contends that the trial court's order
distributing the marital estate was inequitable and done
without considering the criteria set forth in section
40-4-202, MCA.    In particular, he argues that there is no
evidence to support a finding that he agreed to assume the
majority of the marital liabilities.   On the child support
order that he pay $200 a month for each of the two children,
he argues that the trial court failed to make findings regarding
the needs of the children, as required under section 40-4-204,
MCA.    In her cross-appeal, the wife argues that the trial
court should have ordered the husband to pay her maintenance
so that she can complete her college education.
       In regard to the husband's claim that the property
division was inequitable, we find that merely because the
wife received two-thirds of the net marital estate while the
husband received only one-third, the division is not inequitable.
We have previously affirmed a property division where one
spouse has received a lesser proportion of the net marital
estate because he has been ordered to assume all marital
liabilities.     Bailey v. Bailey (1979), - Mont   . -, 603
P.2d 259.    Here, both spouses were apportioned nearly equal
values of the marital assets--the wife receiving approximately
$34,600 in value (less the value of the household furnishings
in the husband's possession) and the husband receivinq
approximately $29,250 in value (plus the value of the household
furnishings in his possession).    Each received half the value
of the home and an automobile.    The wife, who it was agreed
was to retain the family home in which to raise the children,
received the majority of the household furnishings and
appliances, and the husband received the boat and trailer.
We find this to be an equitable apportionment of the assets.
     We will uphold an unequal apportionment of the marital
liabilities where there are good reasons for doing so and
where the trial court has clearly identified those reasons.
But here, the trial court found, with no evidentiary support
that the husband had agreed to assume the great majority
of the marital liabilities.    It is clear from his affidavit
filed pursuant to Rule 32, M.R.Civ.P.,   and his proposed
findings that any agreement to assume these liabilities was
conditional upon the trial court's acceptance of the remainder
of his findings.    The husband proposed that he would assume

- the marital liabilities (including the full value of the
all
home mortgage) in exchange for the wife's acceptance of the
duty, as custodian, to support the children.   Therefore, it
was error for the trial court to order the husband to assume
these liabilities solely upon the finding that he agreed to
assume them.   Because there is no other clear indication of
the reason the trial court awarded the marital liabilities to
the husband, we reverse the property distribution and remand
this case to the trial court for further findings.
     We also agree with the husband that the trial court,
in awarding $200 per month child support for each of the two
children, failed to consider the statutory criteria set forth
in section 40-4-204, MCA.    The record is barren of any
evidence to support the trial court's conclusion that $200
would not only sufficiently maintain the children's standard
of living, but also allow enough money for the husband to
meet his reasonable needs.    We therefore also reverse the
child support order and remand it to the trial court for
further findings.
    As to the wife's cross-appeal contention that she
should have been awarded maintenance to allow her to
continue her education, the trial court properly found that
the husband's financial resources will not allow him to meet
that request at this time.   However, because we are remanding
for further evidentiary proceedings, we leave this issue
open so that the trial court may again consider this request
in light of possible changed circumstances occurring between
the time of the trial court's order and the time that another
hearing is held.
     The judgment is vacated and this cause is remanded to
the District Court for further proceedings.




           Justices